DISSENT
PAPADAKOS,
January 21, 1994 — The facts indicate an egregious pattern of lying and the forging *33of documents by this attorney. In 1984, he submitted a resume to the Placement Office of the [ ] University School of Law in which he falsified his law school grades by inflating them dramatically. One year later, the law school notified the [A] Board of Law Examiners of this incident pursuant to respondent’s application for admission there. Several months later, respondent submitted to the [A] Examiners a certified statement of candidate on which he indicated that he had also sought admission to Pennsylvania. [A] then advised him of its notice regarding the falsified resume and requested an explanation. After replying unacceptably that the inflation of his grades was due to “rounding off” of decimal points, [A] commenced an investigation and discovered that he had lied as well on the application to the bar by falsely listing employment with a lawyer who never hired respondent. Additionally, 12 letters which he submitted to the investigators as character references by others were actually written by him and in each letter he had forged the name of the alleged letter writer. In January 1991, he was denied admission to the [A] Bar.
In 1985, after graduating from [ ], he was admitted to the Pennsylvania Bar and practiced in [ ] for six years. Following denial of admission in [A] in 1991, a disciplinary petition was filed by the Office of Disciplinary Counsel of Pennsylvania. The Pennsylvania Hearing Committee concluded that “respondent’s alteration of his resume prior to his admission to the Bar of the Commonwealth of Pennsylvania,” (see Tab 4, conclusions of law) and his unethical conduct in applying for admission to [A] constituted serious ethical violations. Disciplinary counsel held that the “pervasiveness of respondent’s dishonesty, preceeding [sic] even his admission to the Bar of this Commonwealth, demonstrates the need for severe discipline.” (See Tab 6, legal argument.) Respondent, *34therefore, was practicing in this Commonwealth after he had already falsified his law school resume, a fact not brought to light until proceedings in [A] were instituted in May 1985, the same date he applied for admission to Pennsylvania. (The record appears to be devoid of any reason why, or if, the [ ] University School of Law did not put Pennsylvania on notice of the falsification of his resume.)
Our Hearing Committee recommended suspension for a period of 18 months. The Disciplinary Board favored a three-year suspension. This court is prepared to accept the latter sanction. I dissent on the grounds that the only suitable course of action is to issue a rule to show cause why he should not be disbarred.
The central focus of our attention should be on the issue of admission itself. This is not a case where an attorney was admitted properly and subsequently engaged in unprofessional conduct. Rather, the conduct runs to the question of whether he was eligible for admission in the first place. As I have indicated in my accompanying dissent in Office of Disciplinary Counsel v. [ ], no. 76 D.B. 91, the Commonwealth has a reasonable right to reconsider that admission itself. Otherwise, we are stuck with the awful dilemma that an attorney who might not have been admitted had the true facts been known at the time of admission to the bar is thereafter permitted to practice without application of a sanction for the fraud committed upon the Board of Law Examiners and this court. The only mechanism available to us to resolve that problem is to insist on an explanation through a rule to show cause. Failure to disclose falsification should be treated as fraud on the court: it destroys all subsequent proceedings.
*35Additionally, of course, the conduct itself is subject to consideration of disbarment. Recidivist conduct under our law calls for this sanction. Berlant Appeal, 458 Pa. 439, 328 A.2d471 (1971) and Office of Disciplinary Counsel v. Grigsby, 493 Pa. 194, 425 A.2d 730 (1981). The fact of the matter is that [respondent] lied on several occasions that were critical to his admission to the study and practice of law. His conduct involved moral turpitude and proves that he had corrupted himself. It is unbelievable to me that a person who lied himself into admission to our bar should not be called forth to answer why his license should not be lifted.
Our awesome power to disbar should be exercised with caution, but we should not hesitate to impose such punishment where it is warranted. Johnson Disbarment Case, 421 Pa. 342, 219 A.2d 593 (1966). The acts committed here strike at the fidelity of the system itself, and this attorney should be made to answer the question of his fitness to practice law.